134 Ga. App. 380 (1975)
214 S.E.2d 386
GLISSON
v.
THE STATE.
50056.
Court of Appeals of Georgia.
Submitted January 10, 1975.
Decided March 4, 1975.
Rehearing Denied March 28, 1975.
*381 Richard D. Phillips, for appellant.
B. Daniel Dubberly, Jr., Solicitor, for appellee.
QUILLIAN, Judge.
The defendant was tried and convicted for the offense of "driving under the influence." He appealed to this court contending that the evidence was insufficient to sustain his conviction. Held:
1. The cases which tend to sustain the defendant's argument with regard to circumstantial evidence in a drunk driving case (for example, Waters v. State, 90 Ga. App. 329 (83 SE2d 25); Gunder v. State, 95 Ga. App. 176 (97 SE2d 381); Parrott v. State, 100 Ga. App. 652 (112 SE2d 271)), have been overruled. Stephens v. State, 127 Ga. App. 416, 424 (193 SE2d 870); Townsend v. State, 127 Ga. App. 797, 798 (195 SE2d 474).
2. Here the defendant's car was overturned; he was found lying in a ditch with his feet entangled in the steering wheel of the car; the investigating officer noticed that the defendant's speech was slurred and that from the odor of alcohol he had been drinking. An unobjected-to blood test revealed the defendant's blood had an alcohol level of .18 (.10 gives rise to a presumption that the defendant was under the influence.) Code Ann. § 68-1625 (Ga. L. 1953, Nov. Sess., pp. 556, 575; 1966, pp. 70, 71; 1968, pp. 448, 449) repealed by Ga. L. 1974, pp. 633, 691.
The circumstantial evidence was sufficient to authorize the jury's finding of guilty. Stephens v. State, 127 Ga. App. 416, supra; Townsend v. State, 127 Ga. App. 797, supra; Tutt v. State, 128 Ga. App. 636 (197 SE2d 432).
Judgment affirmed. Pannell, P. J., and Clark, J., concur.